The commission paid by the plaintiff to the broker for procuring the contract which was broken by the defendant should have been included in the plaintiff’s damages, for the reason that the parties had provided by their contract for the payment of such commissions. • The commission paid the broker for negotiating a resale in anticipation of the performance of the contract was properly excluded as being too remote, for the reason that the parties could not reasonably be deemed to have contemplated that element of damage. Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. Woodward, Jenks, Hooker, Gaynor and Rich. JJ., concurred